By the Court
This court is of opinion that the rent in’ arrear due- frota’ Peter Ridinger to John Mc Caleb on the 1st day of October 1842, could have been distrained for by the said McCaleb, who died on the 2nd January 1843, the administratrix of the said Peter Ridinger having continued the tenancy of her intestate up to-the time of, and after the death of the said McCaleb, the landlord and owner of the fee of the said demised premises. It is therefore further ordered, adjudged and decreed, that the claim of the said appellants to and for the sum of $457.16, under and in conformity to the act of 1836, ch. 192, be and the same is hereby approved and passed, as having a preference over all other claims against the’ said Peter Ridinger’s estate, except such as are excepted by the said act of 1836, and that the said appellee be and he is hereby authorised to pay the same to- the gaid appellants,
Decree- reversed with costs.